Citation Nr: 1723064	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-10 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post bunionectomy of the left great toe.

2.  Entitlement to a rating in excess of 20 percent for status post bunionectomy of the right great toe.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1987 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The appeal was subsequently transferred to the jurisdiction of the St. Petersburg, Florida RO.

The appeal was previously remanded for further development in July 2014 and it is again REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a videoconference hearing before a Veterans Law Judge in her April 2011VA Form 9.  Although she was scheduled for a hearing in May 2014 for which she did not appear, the notice of the scheduled hearing is not of record, and a notice of receipt of her appeal at the Board dated in May 2014 was returned as undeliverable.  Given this apparent lack of notice of her scheduled hearing, the Board sent the Veteran a hearing clarification letter in May 2017 asking whether she still wished to appear before the Board.  The letter indicated that if she did not respond in 30 days, the Board would default to her prior hearing selection.  As no response was received, remand is necessary to schedule the Veteran for her requested videoconference hearing.  38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to her current address of record, with a copy to her representative.

The Veteran and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




